Citation Nr: 1519136	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-27 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1996 to February 1997, August 1998 to August 2001, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By the September 2009 rating action, the RO granted service connection for PTSD; an initial 10 percent rating was assigned, effective May 26, 2009--the date following the Veteran's separation from his final period of active military service.  The Veteran appealed the initial 10 percent rating assigned to the above-cited disability to the Board.  

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.  At the hearing, the Veteran submitted additional evidence in support of the appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014).  A remand is required, however, for reasons that are outlined below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the claim, additional substantive development is necessary.  Specifically, the AOJ should schedule the Veteran for a VA examination to determine the current severity of his PTSD.   

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected PTSD.  He contends that his service-connected PTSD is more severely disabling than that reflected by the currently assigned 10 percent disability rating due to such symptoms as social isolation, memory loss and sleep disturbance (i.e., difficulty falling asleep).  (Transcript (T.) at page (pg.) 9). 

VA last examined the Veteran to determine the nature and severity of his PTSD in July 2009.  At that time, a mental status examination was positive for a stable affect, but one that reflected a decrease in range and intensity that was, at the least, mild (italics added for emphasis) in severity.  Overall, the VA examiner concluded that the Veteran's PTSD had a minimal, if any, documented effect on his employability as a correctional officer at a state facility and a mild (italics added for emphasis) impact on his interpersonal and social functioning.  The VA examiner noted that the Veteran was more irritable with his spouse and had difficulty showing affection toward her and his children.  The Veteran was also found to have been uncomfortable interacting with the general public, especially in crowds where he had a tendency to be more "'jumpy'" and hypervigilant.  The VA examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 61.  (See July 2009 VA PTSD examination report).  The GAF scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally, functions pretty well with some meaningful interpersonal relationships.  (VA has recently changed its regulations, and now requires use of DSM-V, but the change was not made applicable to cases pending before the Board as of August 4, 2014.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The Veteran's case was transferred to the Board in March 2013.)  

The Board recognizes that VA's duty to assist a veteran does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  However, given the fact that VA last examined the Veteran to determine the nature and extent of his PTSD almost six (6) years ago, and he has testified to an obvious change in his PTSD since that time, the AOJ should arrange for the Veteran to undergo a VA mental disorders examination at an appropriate VA medical facility to determine the severity of this disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  (VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient and inpatient treatment records from the Altoona, Pennsylvania VA Medical Center since July 2012. 

2.  After the development in paragraph one (1) has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected PTSD and the impact that it has on his social and occupational functioning.  The examiner is to be provided access to the Veteran's physical claims folder and his electronic claims files. The examiner must specify in the report that the Veteran's physical claims file and electronic records have been reviewed.

After eliciting a complete history of the Veteran's PTSD symptomatology from the Veteran, reviewing the record and examining the Veteran, the examiner should report all findings to allow for application of VA rating criteria for this disability.  In particular, the examiner should provide an opinion as to the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD.  The examiner should also provide a GAF score with an explanation of the significance of the score assigned.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-V; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it as of the effective date of the regulation which recognizes DSM-V.  79 Fed. Reg. 45094 (Aug. 4, 2014).  Consequently, the examination should comport with DSM-IV.)

The examiner should also identify and discuss any functional impairment caused by the Veteran's service-connected PTSD. 

The examiner should reconcile any opinion as to the severity of the Veteran's PTSD symptomatology with all other clinical evidence of record, namely the Veteran's March 2013 hearing testimony and July 2009 VA Mental Disorders examination report.  A complete rationale should be provided for any opinion(s) expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

3.  Readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for PTSD, to include consideration of "staged" ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).

If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case that addresses all the evidence received since issuance of a September 2012 statement of the case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

